

[allylogoa03.jpg]
200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265






May 10, 2013




<Name>


Re: Ally Deferred Stock Units






Dear <Name>:


Consistent with the recent determination from the Office of the Special Master
for TARP Executive Compensation, effective January 1, 2013 through June 30, 2013
(the “Investment Date”), a portion of your annualized 2013 base compensation,
$_________, will be deferred and invested in Deferred Stock Units (DSUs).
Effective July 1, 2013 through December 31, 2013, $_________ will be deferred
and invested in DSUs for an annual DSU grant value of $_________ for 2013.


This form of compensation remains subject to revision at any time in order to
comply with any Federal law or regulation that may govern executive
compensation, including but not limited to Title VII of the American Recovery
and Reinvestment Act of 2009, the Interim final Rules issued pursuant to this
law, and the Troubled Asset Relief Program (collectively the “TARP Rules”).
Additionally, the components of your total compensation, as well as the
allocation of your total compensation among the various components may be
prospectively adjusted at any time at Ally’s sole discretion.


Investment in any DSUs for 2013 occurs at the end of each 2013 payroll cycle
(the “Investment Date”). The value of a DSU on the Investment Date will be based
on the value of a Restricted Stock Unit on the Investment Date (as defined in
the Long Term Equity Compensation Incentive Plan or “LTECIP”). The value at the
time of any payment (“Settlement Date”) will be the value of a Restricted Stock
Unit as defined in and determined pursuant to the LTECIP. The value of a DSU may
change from the Investment Date to the Settlement Date due to increases or
decreases in Ally’s value, as well as adjustments for recapitalization, merger,
etc. as outlined in Section 6.2 of the LTECIP.


Unless otherwise specified in any plan document, DSUs will not determine any
potential severance you may become eligible for. Rather, severance under any
applicable plan will be determined based only upon your direct cash compensation
in effect prior to becoming one of Ally’s 25 highest compensated employees or
otherwise restricted by the TARP Rules.


Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to the TARP Rules, settlement
of your DSUs will be made as follows with each occurrence constituting a
“Settlement Date”:


•
1/3 of the total 2013 DSUs granted in 2013 will be paid in a lump sum in the
final payroll of calendar year 2013.

•
The remaining 2/3rds of the 2013 DSUs granted will be paid to you ratably over
the following 24 months through the end of 2015.









--------------------------------------------------------------------------------



These payments are not subject to forfeiture and will be made pursuant to this
Settlement schedule, regardless of your employment status.


By signing below, you acknowledge and agree to this settlement schedule for any
2013 DSUs. You also acknowledge your understanding that your DSUs are subject to
the rules under Code Section 409A, and you agree and accept all risks (including
increased taxes and penalties) resulting from Code Section 409A. In order to
receive these DSUs, your signature is required no later than May 31, 2013.
Please return the signed copy to Thelma Socia; thelma.socia@ally.com, Phone
(313) 656-6156.








 
Sincerely yours,
 
 
 
 
 
 
 
 
James J. Duffy
 
 
Ally Group VP and Chief HR Officer
 
 
May 10, 2013
 













 
 
Signature
 
Date
 
 
 








 
 
Ally ID * (Required)
 
 











